Case 18-31436   Doc 91   Filed 02/05/19 Entered 02/05/19 19:59:03   Desc Main
                           Document     Page 1 of 6
Case 18-31436   Doc 91   Filed 02/05/19 Entered 02/05/19 19:59:03   Desc Main
                           Document     Page 2 of 6
Case 18-31436   Doc 91   Filed 02/05/19 Entered 02/05/19 19:59:03   Desc Main
                           Document     Page 3 of 6
Case 18-31436   Doc 91   Filed 02/05/19 Entered 02/05/19 19:59:03   Desc Main
                           Document     Page 4 of 6
Case 18-31436   Doc 91   Filed 02/05/19 Entered 02/05/19 19:59:03   Desc Main
                           Document     Page 5 of 6
Case 18-31436    Doc 91     Filed 02/05/19 Entered 02/05/19 19:59:03             Desc Main
                              Document     Page 6 of 6


                           UNITED STATES B ANKRUPTCY COURT
                   FOR THE WESTERN DISTRICT OF NORTH C AROUNA
                                     CHARLOTTE DIVISlON


       IN RE:                                    )
                                                 )
       VlNROY W. REID                            )      CASE NO. 18-31436
                                                 )      CHAPTER 13


       _______________
                           Debtor.               )
                                                 )

                                     NOTICE OF HEARING

              PLEASE TAKE NOTICE that Verna Bash-Flowers, independent counsel for
       Vinroy W. Reid (the "Debtor"), has file the following documents:
             (I) Motion for Appointment of Independent Counsel for the Sole Purpose of
                   Objecting to Debtor's Interim Application for Attorney Fees and
                    Expenses
             (2) Notice of Appearance and Request for Notice and Service of Papers
             (3) Objection to Debtor's Counsel's Interim Application for Fees and Expenses


               PLEASE TAKE FURTHER NOTICE that a Hearing on these Pleadings is
       scheduled to be heard on February 12, 2019 at 10:00 a.m (ET) before the Honorable
       Laura T. Beyer in Court Room 1-5, United States Bankruptcy Court, 401 West Trade
       Street, Charlotte, North Carolina 28202.


             Dated: This 5th day of Febmaiy, 2019.




                                                                    Isl: Verna Bash-Flowers
                                                                  Verna Bash-Flowers, Esq.
                                                                                PO Box 927
                                                                          Lowell, NC 28092
                                                                      704-691-7220 (Phone)
                                                                        704-691-7321 (Fax)
                                                          vnclaw.bashflowers@outlook.com
